DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 10/27/2020 has been entered and considered. Upon entering, claim 1 has been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the monitoring device further includes a controller interface for conveying only the monitored condition of the power source to the controller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 1 is objected to because of the following informalities:  “the switching elements” line 6, should be “switching elements”; “in order to to” line 11 should be “in order to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki (2012/0267957, previously cited), and in view of Larson (US 2012/0299381).
Regarding claim 1, Czarnecki discloses a power supply arrangement [Fig. 1] comprising a power source [12, 14, 16] and a switching arrangement [40], the switching arrangement including a switching element [51], wherein the switching element includes a source interface [node 42] for connecting the power source [node 42 coupled to sources 12, 14, 16 via inverter 30], a load interface [node 46] for connecting a load [38], a grid interface [44] for connecting a grid [35], and elements [52, 53, 54] adapted to switch an electrical connection [56], wherein the switching arrangement includes a controller [50] having a switching element interface for controlling the switching elements of the switching [controller 50 coupled to switch 51 for generating control signal 55, see Fig. 1] in dependency of the condition of the power source [par 0031] and wherein, the switching arrangement is implemented as a device [single pole, double throw switch] separate from the power source [par 0025], wherein the switching arrangement comprises a monitoring device [62, 68] for monitoring condition of the power source, wherein the monitoring device has a source interface connected to the power source configured to receive a condition of the power source and conveying the condition to the controller [par 0026 (a control circuit 50 which generates at least one control signal 55 to selectively position the contact 53 between either the first input 52 or the second input 54 of the switch 51. The control circuit 50 receives input signals from multiple sensors which monitor the operating performance of the power sources connected to the transfer switch 40)].  

Larson discloses a controller [13] having a switching block interface connected to the switching block [9,10] and a single monitoring device [12] has a single monitoring device configured for monitoring power condition [par 0018], wherein the monitoring device has a single monitoring interface connected only to the power source [see Fig. 1, source monitor 12 has a single monitoring interface connected only to primary source 1] in order to receive a monitored condition of the power source and wherein the monitoring device further includes a controller interface [see Fig. 1, source monitor 12 coupled to source control 13] for conveying only the monitored condition of the power source to the controller [par 0018].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Larson into that of Czarnecki in order to provide more space for easily maintenance or replacement and without the need for multiple sensors to detect the status of a power source.
Regarding claim 4, the combination further Czarnecki and Laron discloses wherein the switching block includes an automatically switchable protection switch [51 @ fig. 1 of Czarnecki; 9, 10 @ fig. 1 of Larson] for connecting the load interface to the 
Regarding claim 5, the combination of Czarnecki and Larson further discloses wherein the controller is adapted to control the protection switch in dependency of the condition of the power source [par 0029 of Czarnecki; par 0018-0020 of Larson].
Regarding claim 6, the combination further Larson discloses includes a control circuit for switching the protection switch [Fig. 1 (a control circuit (not show) must be inside of control circuit 50) for operating the switch 51 which coupled grid 35 to load 38, par 0025, 0029 of Czarnecki; Fig. 1(a control circuit (not show) must be inside of source controller 13 for operating the switch block 9, 10), par 0004 of Larson]. 
Regarding claim 8, the combination including Czarnecki further discloses including a source switch [contact 53 of switch 51 coupled to terminal 52] for connecting the source interface to the load interface and an anti-islanding circuit for connecting the source interface to the grid interface [switch 51 either connects the input terminal 52 and load terminal 56 or connects the input terminal 54 and load terminal 56, par 0025-0026, fig. 1, therefore when switch 51 connects grid to load which is anti-island grid].
Regarding claim 10, the combination including Czarnecki further discloses wherein the power source is a renewable power source [see Abstract, par 0007, 0022].  
Regarding claim 11, the combination including Czarnecki further discloses wherein the renewable power source is a photovoltaic power source [see Abstract, par 0022]. 
Regarding claim 14, see the rejection as set forth in the rejection of claim 1. Furthermore,  the combination of Czarnecki and Larson discloses a method for controlling a power supply arrangement for connecting a load to a power source and/or to a power grid, in particular a power supply arrangement according to claim 1 [see claim 1 rejection], and further discloses said method comprising the steps of: a. connecting the load to the power source [par 0028 (If both the DC voltage level at the energy storage device 16 and the current drawn by the load 38 are within the desired operating limits, the control circuit 50 generates a control signal 55 to connect the alternative energy source to the load 38) of Czarnecki; par 0018 (primary power source (1) in system 100, power may be conducted directly to load (11) through normally closed electrical contacts (3, 5) of Larson], b. monitoring a condition of the power source [par 0027 (the control circuit 50 reads the values from each of the sensors, indicating the operating status of each of the power sources) of Czarnecki; par 0018 (monitor the primary source of Larson)] c. connecting the load to the power grid in dependency of the condition of the power source [par 0029 (If the DC voltage level of the energy storage device 16 is less than the threshold level… If the AC voltage from the utility grid 35 is operating at an acceptable level, the control circuit 50 generates a control signal 55 to connect the utility grid 35 to the load 38) of Czarnecki; par 0018 (If primary source (1) fails to meet the predetermined parameters set in source control (13), transfer of load (11) may be initiated to backup source (2) of Larson].  
Regarding claim 15, the combination of Czarnecki  and Larson further discloses including connecting the load to the power grid if the power source is in an error condition [see par 0029 (If the DC voltage level of the energy storage device 16 is less 
Regarding claim 16, the combination including Czarnecki further discloses wherein the step of connecting the load to the power grid in dependency of the condition of the power source includes controlling a protection switch by controlling a control relay [par 0025-0026 and 0029].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Czarnecki and Larson as applied in claim 5, and further in view of Lathrop (US 2013/0049476).
Regarding claim 7, the combination of Czarnecki and Larson discloses all limitations of claim 5 above but does not explicitly disclose wherein the protection switch is a contactor.
Lathrop teaches transfer switch typically comprises a pair of power contacts, power contactors or circuit interrupters combined with a drive input and a linkage system [par 0007, 0027, Fig. 1].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of the filling date of the claimed invention to provide contactors as taught by Lathrop into that of the combination of Czarnecki and Larson in order to handle more current with less wear and tear on the contactor for connecting power supply to heavy loads.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Czarnecki and Larson as applied in claim 1, and further in view of Nishigai (US 2016/0197481).
Regarding claim 9, the combination of Czarnecki and Larson discloses all limitations of claim 1 above but does not disclose wherein the load comprises power consuming devices of a premises.
Nishigai teaches a power management system which include a first source (solar system, 1a-1d) and a grid (10) selectively coupled to a load 9 which may include electric appliances such as a refrigerator, emergency light, a hot water system, and a domestic network server, in which the occurrence of power failure must be kept to a minimum, and may also include a general home-use load such as a hair dryer, a home video game, and a music audio system [see Fig. 1, par 0056].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Nishigai into the load of the combination of Czarnecki and Larson in order to provide power consuming devices of premises without interrupted power when main power supply fails.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Czarnecki and Larson as applied to claim 1, in view of Young et al (2002/0109410). 
Regarding claim 12, the combination of Czarnecki and Larson discloses all limitations of claim 1 above but does not explicitly disclose adapted for a three phase system.
Young discloses a power system 8 is connected to utility grid bus 10, and employs one or more fuel cell power plants 18 at a site, for supplying 3-phase power substantially continuously to and through load contactors (not shown), to load(s) 14 [figs. 3-4, par 0018]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate 3-phase system taught by Young into the system of the combination of Czarnecki and Larson in order to provide power to loads at the customer premise with different power needs such as in industrial areas where you may have loads with different power requirement and phases. 
Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive.
Applicant argues that “Larson has two monitoring interfaces: one for primary source and another for back up source. Therefore, the monitoring device of Larson fails to teach a monitoring having only a single interface connected to the power source”. 
The Examiner agrees that Larson has two monitoring interfaces: one for primary source and another for back up source but the Examiner does not agree that Larson fails to teach “a single monitoring interface connected only to the primary source in order to receive a monitored condition of the primary source” because the claim does 
Larson clearly teaches “source monitor 12 having a single monitoring interface connected only to the primary source 1 in order to receive a monitored condition of the primary source [see Fig. 1, par 0018-0020]”.
Also, in the claim 1 does not state “the monitoring device having only one or only a single monitoring interface”. 
Therefore, Larson teaches the limitation “a single monitoring device configured to monitoring power condition, wherein the monitoring device has a single monitoring interface connected only to the power source in order to receive a monitored condition of the power source and wherein the monitoring device further includes a controller interface for conveying only the monitored condition of the power source to the controller.”
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Examiner, Art Unit 2836